UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

EDO GELBARD, LUKE HANNA, MICHAEL                                           NOTICE OF MOTION
STERNFELD, and TIM YOUNG,
                                                                           20 CV 3163 (MKB) (RER)
                                                 Plaintiffs,

                             -against-

CITY OF NEW YORK; Mayor BILL de BLASIO, in his
individual capacity; NYPD Commissioner DERMOT
SHEA, in his individual capacity; NYPD Chief of
Department TERENCE MONAHAN, in his individual
capacity; and NYPD Members of the Service JOHN and
JANE DOES #1-40, in their individual capacities,

                                                Defendants.
---------------------------------------------------------------------- X

                 PLEASE TAKE NOTICE that upon the annexed Declaration of John L. Garcia,

dated July 9, 2021, and the exhibit annexed thereto, the accompanying Memorandum of Law,

dated July 9, 2021, and upon all pleadings and proceedings herein, defendants City of New York,

Mayor Bill de Blasio, NYPD Commissioner Dermot Shea, and NYPD Chief of Department

Terence Monahan will move this Court, before the Honorable Margo K. Brodie, United States

District Judge, at the United States Courthouse for the Eastern District of New York, located at

225 Cadman Plaza East, Brooklyn, New York, at a date and time to be determined by the Court,

for an order pursuant Rule 12(c) of the Federal Rules of Civil Procedure, granting Defendants’

Partial Motion for Judgment on the Pleadings together with such other and further relief as the

Court deems just and proper.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order, dated

June 16, 2021, plaintiffs’ opposition papers are due on or before August 6, 2021; and,
               PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order, dated

June 16, 2021, defendants’ reply papers, if any, are due on or before August 20, 2021, and the

fully briefed motion shall be electronically filed at that time.

Dated: New York, New York
       July 9, 2021
                                                       GEORGIA M. PESTANA
                                                       Acting Corporation Counsel
                                                              of the City of New York
                                                       Attorney for Defendants City, de Blasio,
                                                               Shea, and Monahan
                                                       100 Church Street, Room 3-222
                                                       New York, New York 10007
                                                       (212) 356-5053
                                                       johgarci@law.nyc.gov




                                                       By:
                                                              ___________________________
                                                              JOHN L. GARCIA
                                                              Senior Counsel
                                                              Special Federal Litigation Division

To:    By Email
       Doug Lieb, Esq., Attorney for Plaintiffs
       David Lebowitz, Esq., Attorney for Plaintiffs
Docket No. 20 CV 3163 (MKB) (RER)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EDO GELBARD, LUKE HANNA, MICHAEL
STERNFELD, and TIM YOUNG,

                                      Plaintiffs,

                       -against-

CITY OF NEW YORK; Mayor BILL de
BLASIO, in his individual capacity; NYPD
Commissioner DERMOT SHEA, in his
individual capacity; NYPD Chief of Department
TERENCE MONAHAN, in his individual
capacity; and NYPD Members of the Service
JOHN and JANE DOES #1-40, in their
individual capacities,

                                    Defendants.

                 NOTICE OF MOTION

            GEORGIA M. PESTANA
 Acting Corporation Counsel of the City of New York
              Attorney for Defendants
                 100 Church Street
            New York, New York 10007
               Of Counsel: John L. Garcia
                  Tel: (212) 356-5053

Due and timely service is hereby admitted.

New York, New York.                                 , 2021

                                                       Esq.

Attorney for
